Exhibit 10.3
 
August 8, 2013


Quinpario Acquisition Corp.
12935 N. Forty Drive
Suite 201
St. Louis, Missouri 63141
 
Re:      Initial Public Offering


Ladies and Gentlemen:


This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into, or
proposed to be entered into, by and between Quinpario Acquisition Corp., a
Delaware corporation (the “Company”),  and C&Co/PrinceRidge LLC, as the
representative of the underwriters (the “Underwriters”), relating to an
underwritten initial public offering (the “Offering”), of 15,000,000 of the
Company’s units (the “Units”), each comprised of one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and one warrant
exercisable for one share of Common Stock (each, a “Warrant”). The Units sold in
the Offering shall be listed on the Nasdaq Capital Market pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”).
Certain capitalized terms used herein are defined in paragraph 16 hereof.


The Insiders and Underwriters hereby agree with the Company as follows:


1.                Each Insider of the Company hereby agrees that if the Company
seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, such person shall vote, as
applicable, all Founder Shares, Placement Shares and any shares acquired by such
person in the Offering or otherwise in favor of such proposed Business
Combination.


2.(a)           Each Insider of the Company hereby agrees that in the event that
the Company fails to consummate a Business Combination within 16 months from the
consummation of the Offering (or up to 24 months if extended as described
below), such person shall take all reasonable steps to cause the Company to (i)
cease all operations except for the purpose of winding up, (ii) as promptly as
reasonably possible but not more than ten business days thereafter, redeem the
Common Stock held by the Public Stockholders, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including any amounts representing interest earned on the Trust Account less any
interest released for working capital purposes, payment of taxes or dissolution
expenses, divided by the number of shares of Common Stock issued in the Offering
then outstanding, subject in each case to the Company’s obligations under
Delaware law to provide for claims of creditors and other requirements of
applicable law and (iii) as promptly as reasonably possible following such
redemption, subject to the approval of Insiders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and the
requirements of other applicable law.
  
 
 

--------------------------------------------------------------------------------

 
 
(b)          Each of the Company and its officers and directors hereby agree
they will not propose any amendment to the Company's amended and restated
certificate of incorporation that would affect the substance or timing of the
Company's redemption obligation, as described in Section 9.1(a) of the Company’s
amended and restated certificate of incorporation, if the Company does not
complete its initial Business Combination within 16 months from the consummation
of the Offering (or up to 24 months in case of extensions), unless the Company
provides its public stockholders with the opportunity to  redeem their shares of
Common Stock upon approval of any such amendment as described  herein.
 
(c)          Each Insider acknowledges that such party has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Trust
Account with respect to the Founder Shares, Placement Shares or Extension Shares
only.
 
(d)          Each Insider hereby further waives, with respect to any shares of
the Common Stock, Placement Shares or Extension Shares held by such undersigned
party, any redemption rights such party may have (i) in connection with the
consummation of a Business Combination, (ii) if the Company fails to consummate
its initial Business Combination within 16 months (or up to 24 months if
extended as described below) from the consummation of the
Offering; provided, however, that if any of the Insiders, should acquire
Offering Shares (as defined below) in or after the Offering, such Insiders will
be entitled to redemption rights with respect to such Offering Shares if the
Company fails to consummate a Business Combination within 16 months (or up to 24
months if extended as described below), (iii) in connection with a tender offer,
and (iv) upon the liquidation of the Company prior to the expiration of the 16,
20 or 24 month period, as applicable.
 
3.(a)            To the extent that the Underwriters do not exercise their
over-allotment option to purchase an additional 2,250,000 Units (as described in
the Prospectus), the Insiders shall return to the Company for cancellation, at
no cost, a number of Founder Shares determined by multiplying 750,000 by a
fraction: (i) the numerator of which is 2,250,000 minus the number of shares of
the Common Stock purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 2,250,000, rounded
to the nearest whole share.  The Insiders further agree that to the extent the
Extension Units are not purchased (as described in the Prospectus), the Insiders
shall return to the Company for cancellation, at no cost, (i) an aggregate of
75,000 Founder Shares if the first tranche of Extension Units is not purchased,
and (ii) an aggregate of 37,500 Founder Shares if the first tranche of Extension
Units is purchased but the second tranche of Extension Units is not
purchased.  The Insiders further agree that to the extent that: (A) the size of
the Offering is increased or decreased and (B) the Insiders have either
purchased or sold shares of the Common Stock or an adjustment to the number of
Founder Shares has been effected by way of a stock split, stock dividend,
reverse stock split, contribution back to capital or otherwise, in each case in
connection with such increase or decrease in the size of the Offering, then the
numbers set forth in the immediately preceding sentences shall be adjusted to
such number of shares of the Common Stock such that the Insiders would have to
return to the Company in order that the Insiders will hold an aggregate of 25%
of the Company’s issued and outstanding shares, plus (until the purchase of the
Extension Units shall be consummated or the applicable Founders Shares shall
have been forfeited as set forth above) 75,000 Founders Shares (as adjusted due
to stock split, stock dividend, reverse stock split, contribution back to
capital or otherwise in each case in connection with an increase or decrease in
the size of the Offering).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)          In the case of any of the Founder Shares owned by the Insiders that
are not forfeited as described in paragraph 3(a) above, such securities are not
transferable or salable until (x) with respect to 20% of such shares, the
consummation of the Company’s Business Combination, (y) with respect to 20% of
such shares, the closing price of the Company’s common stock exceeds $12.00 for
any 20 trading days within a 30-trading day period following the consummation of
its Business Combination, (z) with respect to 20% of such shares, the closing
price of the Company’s common stock exceeds $13.50 for any 20 trading days
within a 30-trading day period following the consummation of its Business
Combination, (xx) with respect to 20% of such shares, the closing price of the
Company’s common stock exceeds $15.00 for any 20 trading days within a
30-trading day period following the consummation of its Business Combination and
(yy) with respect to 20% of such shares, when the closing price of the Company’s
common stock exceeds $17.00 for any 20 trading days within a 30-trading day
period following the consummation of its Business Combination or earlier, in any
case, if, following a Business Combination, the Company engages in a subsequent
transaction (1) resulting in its shareholders having the right to exchange their
shares for cash or other securities other than securities of the Company or (2)
involving a consolidation, merger or other transaction that results in a change
in the majority of its board of directors or management team in which the
Company is the surviving entity (such applicable period being the “Founder
Lock-Up Period”).  The Insiders shall not, except as described in the
Prospectus, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder (the “Exchange Act”), with
respect to the Founder Shares, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Founder Shares, whether any such transaction is to be
settled by delivery of the Common Stock or such other securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (b)(i) or (b)(ii).  
 
(c)          Until 30 days after the consummation of the Business Combination
(“Placement Unit and Extension Unit Lock-Up Period”), the Insiders shall not,
except as described in the Prospectus, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to
the Placement Units, Extension Units, Placement Shares, Extension Shares,
Placement Warrants, Extension Warrants or shares of Common Stock underlying the
Placement Warrants or Extension Warrants, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Placement Units, Extension Units,
Placement Shares, Extension Shares, Placement Warrants, Extension Warrants or
shares of Common Stock underlying the Placement Warrants or Extension Warrants,
whether any such transaction is to be settled by delivery of the Common Stock or
such other securities, in cash or otherwise, or (iii) publicly announce any
intention to effect any transaction specified in clause (c)(i) or (c)(ii).
 
 
3

--------------------------------------------------------------------------------

 
 
(d)          Notwithstanding the provisions contained in paragraphs 3(b) and
3(c) herein, any Insider may transfer, as applicable, the Founder Shares and/or
Placement Units, Extension Units, Placement Shares, Extension Shares, Placement
Warrants, Extension Warrants or shares of Common Stock underlying the Placement
Warrants or Extension Warrants: (i) to the Company’s officers or directors, to
the other Insiders, any affiliates or family members of any of the Company’s
officers, directors or other Insiders, any member of Sponsor or partners,
affiliates or employees of members of the Sponsor, or partners of  or any of
their respective affiliates; (ii) by gift to a member of the Sponsor or
partners, affiliates, or employees of the members of the Sponsor, or a partner
of  or their immediate family or one of the Insiders, an immediate family member
of one of the members of the Sponsor or to a trust, the beneficiary of which is
a member of Sponsor or a family member of a member of the Sponsor or partners,
affiliates or employees of the members of the Sponsor and their immediate
family, or an Insider, or to a charitable organization; (iii) by virtue of the
laws of descent and distribution upon death of an Insider (including members of
Sponsor); (iv) by private sales at prices no greater than the price at which the
securities were originally purchased; (v) pursuant to a qualified domestic
relations order; (vi) by virtue of the laws of the state of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
(vii) in the event of the Company’s liquidation of its Trust Account prior to
the completion of the Business Combination; or (viii) in the event that the
Company consummates a liquidation, merger, stock exchange or other similar
transaction that results in (1) all of its stockholders having the right to
exchange their shares of the Common Stock for cash, securities or other property
subsequent to the consummation of the Business Combination or (2) involving a
merger or other change in the majority of the Company’s board of directors or
management team in which the Company is the surviving entity; provided, however,
that, in the case of clauses (i) through (v), these permitted transferees (each,
a “Permitted Transferee”) enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions in paragraphs 3(b) and 3(c)
herein.
 
(e)          Further, each Insider agrees that after the Founder Lock-Up Period
or the Placement Unit and Extension Unit Lock Up Period, as applicable, has
elapsed, the Founder Shares and/or Placement Units, Extension Units, Placement
Shares, Extension Shares, Placement Warrants, Extension Warrants or shares of
Common Stock underlying the Placement Warrants or Extension Warrants owned by
such  Insider shall only be transferable or saleable pursuant to a sale
registered under the Securities Act or pursuant to an available exemption from
registration under the Securities Act of 1933, as amended (the “Securities
Act”). The Company and each Insider acknowledges that pursuant to that certain
registration rights agreement to be entered into among the Company and certain
securityholders of the Company, parties to the agreement may request that a
registration statement relating to the Founder Shares and/or Placement Units,
Extension Units, Placement Shares, Extension Shares, Placement Warrants,
Extension Warrants or shares of Common Stock underlying the Placement Warrants
or Extension Warrants be filed by the Company with the Commission prior to the
end of the Founder Lock-Up Period or the Placement Unit and Extension Unit Lock
Up Period, as the case may be; provided, however, that such registration
statement does not become effective prior to the end of the Founder Lock-Up
Period or the Placement Unit and Extension Unit Lock Up Period, as applicable.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           Subject to the limitations described herein, each Insider shall
retain all of such Insider’s rights as a securityholder during, as applicable,
the Founder Lock-up Period and/or Placement Unit and Extension Unit Lock Up
Period including, without limitation, the right to vote, as the case may be, the
Founder Shares and/or Placement Shares and/or Extension Shares.
 
(g)          During the Founder Lock-Up Period and Placement Unit and Extension
Unit Lock Up Period, all dividends payable in cash with respect to such
securities shall be paid, as applicable, to each security holder, but all
dividends payable in Common Stock or other non-cash property shall become
subject to the applicable lock-up period as described herein and shall only be
released from such lock-up in accordance with the provisions of this paragraph
3.


4.                Without limiting the provisions of paragraph 3 hereof, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, each of the undersigned shall not (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act with respect to any Units, Placement Units, shares of Common Stock,
Warrants, Placement Shares, Placement Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock owned by an
undersigned party, (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of any Units, Placement Units, shares of Common Stock, Warrants, Placement
Shares, Placement Warrants or any securities convertible into, or exercisable,
or exchangeable for, shares of Common Stock owned by the undersigned, whether
any such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii).
 
5.                In the event of the liquidation of the Trust Account without
the consummation of a Business Combination, each of Quinpario Partners LLC and
Jeffry N. Quinn (the “Indemnitors”) agree to jointly and severally indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
for services rendered or products sold to the Company or (ii) a prospective
target business with which the Company has discussed entering into a transaction
agreement for a Business Combination (a “Target”) as described in the
Prospectus; provided, however, that such indemnification of the Company by the
Indemnitors shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below $10.35,
or approximately $10.26 if the over-allotment is exercised in full, plus, in
both instances, the proceeds from the sale of any Extension Units deposited in
the Trust Account, per share of the Common Stock sold in the Offering (the
“Offering Shares”) and, provided, further, that only if such third party or
Target has not executed an agreement waiving claims against and all rights to
seek access to the Trust Account whether or not such agreement is enforceable.
In the event that any such executed waiver is deemed to be unenforceable against
such third party, the Indemnitors shall not be responsible for any liability as
a result of any such third party claims. Notwithstanding any of the foregoing,
such indemnification of the Company by the Indemnitors shall not apply as to any
claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act. The
Indemnitors shall have the right to defend against any such claim with counsel
of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the Indemnitors, the
Indemnitors notify the Company in writing that the Indemnitors shall undertake
such defense.
 
 
5

--------------------------------------------------------------------------------

 
 
6.                Each of the undersigned and the Company agrees that the
Company will not engage any third party to render services, agree to purchase
any products from such third party, or enter into any discussion or any
acquisition agreement with a Target unless (i) such third party or Target has
agreed to execute a waiver against any right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any proceeds from the
Trust Account, that is acceptable to the Board of Directors of the Company (the
“Board”) or (ii) the Board has consented in writing to dispense with such waiver
with respect to such services, product, discussions or acquisition agreement, in
each case with the written consent of each of the Indemnitors as part of the
consent of the Board.


7.                In order to minimize potential conflicts of interest that may
arise from multiple corporate affiliations, each officer and director hereby
agrees that until the earliest of the Company’s initial Business Combination,
liquidation or such time as such party ceases to be an officer or director of
the Company, such person shall present to the Company for its consideration,
prior to presentation to any other entity, any suitable Business Combination
opportunities of which such person or companies or entities which such person
manages or controls becomes aware, subject to any pre-existing fiduciary or
contractual obligations such party might have as disclosed in the Prospectus.


8.                As applicable, the biographical information furnished to the
Company and the Representative by an officer or director of the Company is true
and accurate in all material respects and does not omit any material information
with respect to such person’s background.  Each of the questionnaires furnished
to the Company and the Representative by each Insider, officer and director is
true and accurate in all material respects.
 
9.                 Each undersigned party represents and warrants that:


(a)           such party is not subject to or a respondent in any legal action
for, any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           such party has never been convicted of, or pleaded guilty to, any
crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities, and the undersigned is not currently a defendant in any such
criminal proceeding; and


(c)           such party has never been suspended or expelled from membership in
any securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.


10.              No Insider shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Business Combination (regardless of the type
of transaction that it is), other than the following:


(a)           repayment of up to $232,139 in loans made to the Company by an
affiliate of the Sponsor in connection with the preparation, filing and
consummation of the Offering;


(b)           payment of an aggregate of $10,000 per month to an affiliate of
the Sponsor, for office space, general office support, and receptionist,
secretarial and administrative services;


(c)           reimbursement for any out-of-pocket expenses related to
identifying, investigating and consummating an initial Business Combination,
provided that no proceeds held in the Trust Account may be applied to the
payment of such expenses prior to the consummation of a Business Combination;
and


(d)           repayment of loans, if any, and on such terms as to be determined
by the Company from time to time after completion of this Offering, made by the
Sponsor or an affiliate of the Sponsor or any Insider to finance working capital
requirements of the Company; provided, that, if the Company does not consummate
a Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment.


11.              Each undersigned party acknowledges and understands that the
Underwriters and the Company will rely upon the agreements, representations, and
warranties set forth herein in proceeding with the Offering.
 
12.              To the extent applicable, each undersigned party authorizes any
employer, financial institution, or consumer credit reporting agency to release
to the Underwriters and their legal representatives or agents (including any
investigative search firm retained by the Underwriters) any information they may
have about such undersigned party’s background and finances (“Information”),
purely for the purposes of the Offering (and shall thereafter hold such
information confidential).  Neither the Underwriters nor their agents shall be
violating such undersigned party’s right of privacy in any manner in requesting
and obtaining the Information and the undersigned hereby releases them from
liability for any damage whatsoever in that connection.
 
 
7

--------------------------------------------------------------------------------

 
 
13.              Each officer and director of the Company acknowledges and
agrees that the Company will not consummate any Business Combination with any
company or involving any assets with which or about which an officer or director
has had any discussions in such person’s capacity as an officer or director of
the Company, formal or otherwise, prior to the consummation of the Offering,
with respect to a Business Combination.  Until the earlier of (i) the entry into
a definitive agreement by the Company for a Business Combination; (ii) the
liquidation of the Company; or (iii) the termination of such person as an
officer or director of the Company, each officer and director of the Company
agrees not to become affiliated as an officer or director of a blank check
company similar to the Company.


14.              Each undersigned party acknowledges and agrees that the Company
will not consummate any Business Combination that involves a company which is
affiliated with such undersigned party unless the Company obtains an opinion
from an independent investment banking firm which is a member of FINRA that the
Business Combination is fair to the Company’s stockholders from a financial
perspective.


15.              Each officer and director has full right and power, without
violating any agreement to which such person is bound (including, without
limitation, any non-competition or non-solicitation agreement with any employer
or former employer), to enter into this Letter Agreement and to serve as an
officer of the Company or as a director on the board of directors of the
Company, as applicable, and hereby consents to being named in the Prospectus as
an officer and/or as a director of the Company, as applicable.


16.              As used in this Letter Agreement, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Combination, involving the Company and one or
more businesses; (ii) “Extension Shares” shall mean an aggregate of up to
225,000 shares of Common Stock included in the Extension Units;  (iii)
“Extension Warrants” shall mean an aggregate of up to 225,000 extension warrants
to purchase 225,000 shares of Common Stock, included in the Extension
Units;  (iv) “Extension Units” shall mean an aggregate of up to 225,000
extension units which may be purchased separately by the Sponsor or its
affiliates or designees in the event the Company is unable to consummate its
Business Combination within 16 months of the date of the Offering, each
extension unit consisting of one Extension Share and one Extension Warrant (v)
“Founder Shares” shall mean the 6,208,333 shares of the Common Stock of the
Company acquired by Sponsor for an aggregate purchase price of $25,000, or
approximately $0.004 per share, prior to the consummation of the Offering; (vi)
“Public Stockholders” shall mean the holders of securities issued in the
Offering; (vii) “Placement Shares” shall mean the shares of Common Stock sold as
part of the Placement Units; (viii) “Placement Warrants” shall mean the
aggregate of 1,150,000 Warrants to purchase up to an aggregate of 1,150,000
shares of the Common Stock that are acquired as part of the Placement Units;
(iv) “Placement Units” shall mean the aggregate of 1,150,000 Units of the
Company (each Placement Unit consists of one Placement Warrant and one Placement
Share) sold in a private placement simultaneous with the Offering for an
aggregate purchase price of $11,500,000 to the Sponsor; (x) “Trust Account”
shall mean the trust account into which a portion of the net proceeds of the
Offering, the Private Placement and the Extension Units, if any, will be
deposited; (xi) “Prospectus” shall mean the prospectus included in the
registration statement filed by the Company in connection with the Offering, as
supplemented or amended from time to time; (xii) “Private Placement” shall mean
that certain private placement transactions occurring simultaneously with the
closing of the Offering pursuant to which the Company has agreed to sell
1,150,000 Placement Units to Quinpario Partners I, LLC, a Delaware limited
liability company (the “Sponsor”); and (xii) “Insiders” shall mean the Sponsor
and its respective members, any holder of the Placement Units or Extension
Units, or its underlying securities or Founder Shares, any of their respective
Permitted Transferees and each officer and director of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
17.              This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersede all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.


18.              No party may assign either this Letter Agreement or any of
party’s rights, interests, or obligations hereunder without the prior written
consent of the other party.  Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on each undersigned party and each of such undersigned party’s,
as applicable, heirs, personal representatives, successors and assigns.


19.              This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts entered into within the borders of such state and without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. Each Insider (i) agrees that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York,
in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.


20.              Any notice, consent or request to be given in connection with
any of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery, electronic or facsimile
transmission.


21.              This Letter Agreement shall terminate on the earlier of (i) the
later of the expiration of the Founder Lock-Up Period or Placement Unit and
Extension Unit Lock Up Period, as applicable, or (ii) the liquidation of the
Trust Account; provided, however, that this Letter Agreement shall earlier
terminate in the event that the Offering is not consummated; and,
provided, further, that paragraph 5 of this Letter Agreement shall survive any
liquidation of the Company.


 
9

--------------------------------------------------------------------------------

 
 

 
Sincerely,
     
COMPANY:
 
QUINPARIO ACQUISITION CORP.
a Delaware corporation
 
 
By:  
/s/ Jeffry N. Quinn  
Name:  
Jeffry N. Quinn
 
Title:
President and CEO

 

 
QUINPARIO PARTNERS I, LLC
a Delaware limited liability company
     
By:  
QUINPARIO PARTNERS LLC
a Missouri limited liability company, as the managing member of Quinpario
Partners I, LLC




 
By:  
/s/ Jeffry N. Quinn
 
Name:  
Jeffry N. Quinn
 
Title:
Managing Member 

 

 
QUINPARIO PARTNERS I, LLC
a Missouri limited liability company




 
By:  
/s/ Jeffry N. Quinn  
Name:  
Jeffry N. Quinn
 
Title:
Managing Member 

 
 
10

--------------------------------------------------------------------------------

 
 

  /s/  Jeffry N. Quinn  
Jeffry N. Quinn, individually
 
 
  /s/ Paul J. Berra III  
Paul J. Berra III, individually
     
/s/ A. Craig Ivey
 
A. Craig Ivey, individually
 
 
  /s/ Nadim Z. Qureshi  
Nadim Z. Qureshi, individually
      /s/ D. John Srivisal   
D. John Srivisal, individually
      /s/ James P. Heffernan   
James P. Heffernan, individually
      /s/ Edgar G. Hotard   
Edgar G. Hotard, individually
 
 
  /s/ Walter Thomas Jagodinski  
Walter Thomas Jagodinski, individually
 
 
  /s/ Ilan Kaufthal  
Ilan Kaufthal, individually
      /s/ Richa Bansal   
Richa Bansal, individually
 
 
  /s/ Carman Diebold  
Carman Diebold, individually
 
 
  /s/ Ashish Gupta  
Ashish Gupta, individually
 
 
  /s/ Michael C. Krull  
Michael C. Krull, individually
 
 
  /s/ Kelly L. Merryman  
Kelly L. Merryman, individually
      /s/ Elizabeth A. Reid   
Elizabeth A. Reid, individually

 
 
11 

--------------------------------------------------------------------------------